329 S.W.3d 407 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Deauntee J. POE, Defendant/Appellant.
No. ED 94221.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2011.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Deauntee J. Poe, appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of section 569.020 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to eighteen years imprisonment on each count, to be served concurrently. No error of law appears, and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).